DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06182020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The lengthy has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Examiner suggests adding the term “The Mass shifting” at the start of claims 15-24.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 14 recites: Line 17, “the shrink-fit axis”; Line 26, “the mechanism”, which lack antecedent basis.  Correction is needed.  Furthermore, claim 14 recites “in that” which is confusing what it is referring to. 
Claims 15-24 are rejected based on dependency from rejected claim 14. 
Re-claims 17,18,22,23,24: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “first and second radius and/or said first and second development depth being preferably different from each other”, and the claim also recites [ and even more preferably the first development depth being smaller than the second development depth ] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear and not sure if any of the limitations is bound or desired, correction is needed.   
Claim 18, 22, 23 and 24 are also rejected similar to claim 17, claims state “preferable, and more preferably and same rejection applied to them as in claim 17.  And are rejected as indicated in claim 17.  Correction is needed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: actuating means in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over English (US Patent 4253493 Embodiment of Fig.1 hereinafter “English” in view of English Embodiment of Fig.2 hereinafter “EnglishEmb.2”). 
Re-claim 14, English teaches Mass shifting mechanism (Fig.1) between twin equilibrium points (annotated Fig.1), comprising: - a slider element (annotated Fig.1, slider element is consisting of 18) reversibly movable (Col.1, L.1-L.5) between two equilibrium positions (between two positons ; and - actuating means (14,15,Coil A, Coil B.) active on said slider element (18) to bring it and keep it in at least a first stationary spatial configuration (Fig.1 is one position,  through an action of electromagnetic field, said actuating means (14,15,See col.2, L.2, 18 moves between 14 and 15 in Fig.1) being selectively active on the slider element (18) also for bringing and maintaining reversibly the slider element () itself in at least a second stationary spatial configuration (when is it as section 15 magnet, see Col.2, 
    PNG
    media_image1.png
    245
    287
    media_image1.png
    Greyscale
 other than said first stationary spatial configuration, said actuating means comprising: - a first element (14) generating an electromagnetic field suitable to generate a first portion of the electromagnetic field (permanent magnet generating emc field), said first portion of electromagnetic field being stable in space and/or constant in time (permanent magnet field); and - a second element (could be 15, or pulse modulated coils A and B) generating an electromagnetic field suitable to generate a second portion of the electromagnetic field (see Col.2, coils A or B are pulse energized in series or parallel to oppose PM flux magnet and air flux of magnet 15 to move the armature 18 to the second position, adjacent magnet 15 in Fig.1), said second portion of the electromagnetic field being variable in space and/or time (coil energization is variable, and help with constant PM EMC to move 18), the first stationary spatial configuration (located in Fig.1 at position shown closer to PM 14) of the slider element (18) being located in said first portion of the electromagnetic field and the second stationary spatial configuration of the slider element (18) being located in said second portion of the electromagnetic field (annotated Fig.1), said second element (15, and A,B coils) generating an electromagnetic field comprising at least one coaxial permanent magnetic toroid (15) around the shrink-fit axis (axis of 13), wherein: - said permanent magnetic toroid consisting of permanent magnets made of cobalt-samarium alloys (Col.1, L. 34-35); and wherein - said first and second portions of the electromagnetic field respectively lying in a first half-space and in second half-space opposite to said first half-space with respect to an ideal separation plane (annotated fig.1, middle section of fig.1 is ideal separation plane), characterized in that: - the actuating means (14,15,coils a, b) are suitable to generate an electromagnetic field defining at 
	English fails to explicitly show the two stable equilibrium positions being localized with respect to a base body. 
	However, EnglishEmb.2 shows the two stable equilibrium positions being localized with respect to a base body (1, 1”, See Fig.2). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the base body and two stable equilibrium positions at ends of 18 of English Fig.1 and show the two stable equilibrium positions being localized with respect to a base body as suggested by EnglishEmbFig.2 to provide buffer for the device (English, Col.2, L.65-66).


    PNG
    media_image2.png
    786
    580
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    775
    626
    media_image3.png
    Greyscale

Re-claim 15, English as modified discloses the mechanism according to claim 14, wherein the slider element (18) is reversibly and alternatively movable between the first 
Re-claim 16, English as modified discloses the Mechanism according to claim 14, wherein the first and the second portion of electromagnetic field (magnetic field generated by permanent magnets 14 and 15 on opposite ends of 18) have toroidal conformation (magnets are ring shaped, cylindrical, in opposite half-spaces (half spaces between 14 and 15) with respect to the ideal separation plane (see Fig.1, plane in between 14 and 15).  
Re-claim 17, English as modified discloses the mechanism according to claim 14, wherein the first and second toroidal portion of electromagnetic field define respectively: - a first and a second average radius (annotated Fig.1, radius of 14,15, radius of B and A making the radius) with respect to an ideal shrink-fit axis (axis of 13) perpendicular to the ideal separation plane (annotated Fig.1); and - a first and a second development depth (annotated Fig.1, for each 14, 15, first and second depths) extending in opposite directions along said ideal shrink-fit axis (13), said first and second radius and/or said first and second development depth being preferably different from each other and even more preferably the first development depth being smaller than the second development depth (the depth in axial direction of A,B, is bigger than the depth of 14,15, see Fig.1).  
Re-claim 18, English as modified discloses Mechanism according to claim 14, wherein the first and the second stationary configuration of the slider element (18) are positioned on the shrink-fit axis (13) and are located on opposite half-planes (opposite plane at 14, 15) with respect to the ideal separation plane (annotated Fig.1), preferably at different distances and even more preferably near the first or the second development depth (each one is located at end of the magnet 14 or 15, they are both or one is close to first and second development depth, near the first depth of 14, 15 which generated magnetic field, see Fig.1) .  
Re-claim 19, English as modified discloses the Mechanism according to claim 14, wherein the actuating means (14, 1, Coil A and Coil B) comprise: - a first electromagnetic field generator (14, 15) composed of a body in a permanent magnetically material (magnets); and - a second electromagnetic field generator (Coil A, Coil B) suitable to selectively generate an electromagnetic field variable in time (see Col.1, L. 2).  
Re-claim 20, English discloses the mechanism according to claim 14, wherein the second electromagnetic field generator (Coil A, Coil B) further comprises: - means for electro-inductive supply (coil is wires which are activated) selectively activated on said toroid of magnetically excitable material, said means for electro-inductive supply (supply to excite coils A and B) comprising at least one excitation electrical circuit (Coil is excited in series, Col.1, L.34-


    PNG
    media_image4.png
    79
    346
    media_image4.png
    Greyscale
.  

Re-claim 21, English as modified discloses the mechanism according to claim 20, wherein said means for closing the magnetic circuit (see annotated fig.2) comprise an axial body positioned along the shrink-fit axis (annotated Fig.2) and comprising an engagement protrusion (annotated Fig.2) extending towards the slider element (annotated Fig.2).  
Re-claim 22, English as modified discloses mechanism according to claim 14, furthermore, English Fig.2 teaches wherein the slider element (18’) comprises a body of magnetically sensitive material (body forming buffer and section of 18’) slid able along the shrink-fit axis (along shaft), said body of magnetically sensitive material preferably defining an abutment and closing surface (annotated Fig.2) and a selective engagement surface (surface of 25, or location where 25 abuts) positioned opposite to said abutment and closing surface (they are in opposite surfaces, surface inside of 25, or surface inside of engagement surface) as well as counter-shaped to said engagement protrusion (annotated Fig.2).  

Re-claim 23,  English as modified discloses the Mechanism according to claim 14, wherein a main body (10) containing the mechanism (see Fig.1) is also present, said main body (10) being preferably a body of a valve or a pump, said valve being even more preferably a solenoid electro-valve or said pump being even more preferably an oscillating slider electro-pump, the main body  defining the shrink-fit axis (13) and the slider element (18) being alternatively movable along the shrink-fit axis (The moveably mounted member may comprise or include the spool of a spool and sleeve valve, the sleeve thereof comprising or including said pole piece means. Col.1, L.66). ).  
Re-claim 24, English as modified discloses the Mechanism according to claim 14, wherein means for hydraulic and/or pneumatic sealing (21) are also present, interposed between the main body and the mechanism and/or interposed between the slider element and the mechanism and/or interposed between at least two mechanically contiguous structural components (18 and 5), belonging to the mechanism (annotated Fig.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150192218 teach claims 14, and many of dependent claims,  also US 5814907 teach claim 14 and further claims, also US 20170074418 teach claim 14 in combination with other dependent claims, the combination of prior art also teach claims 14-24.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834